DETAILED ACTION
Status of Application
The amendments and response filed 18 August 2022 are acknowledged and have been considered in their entireties.  Claims 85, 88-94, 107, 111-121 remain pending; Claims 107, 111-115 remain withdrawn and claims 85, 88-94 and 115-119 remain subject to examination on the merits.

Withdrawal of Previous Rejection
The rejection of claim(s) 85, 88-94, 115-119 under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (WO 2018/16562 – cited on IDS 11/10/2021; with an effectively filed date of 10 March 2017) is withdrawn in view of the amendments to exclude cytidine deaminase from the fusion protein.

Maintained Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 85, 88-94 and 115-119 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 9, 20, 23, 28-29, 32, 36, 40, 44, 58, 62, 64, 67-68, 77, 81-82 and 84 of copending Application No. 16/641,950 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap to such an extent to be obvious variations of one another.
The instant claims in their broadest are drawn to a fusion polypeptide comprising an enzymatically active RNA-guided endonuclease, wherein the endonuclease is a nickase that introduces a single-stranded break in a target DNA; and a DNA polymerase, wherein said polymerase synthesizes a new strand on a target DNA.  Dependent claims recite wherein the DNA polymerase introduces a mutation into the target DNA (e.g. error prone) – claims 88-89; wherein the endonuclease is a class 2 CRISPR/endonuclease, such as Cas9, Type V or Type VI CRISPR/endonuclease (claims 90-92); and where the fusion comprises a linker or nuclease localization signal (claims 93-94); and wherein there is a particular order to the fusion protein (claim 116-119).
The claims to the ‘950 application are drawn to a fusion polypeptide comprising an enzymatically active RNA-guided endonuclease, wherein the endonuclease introduces a single-stranded break in a target DNA (e.g. a nickase); and an error-prone DNA polymerase (claim 1).  Dependent claims recite that the endonuclease is a class 2 CRISPR/endonuclease, such as Cas9, Type V or Type VI CRISPR/endonuclease (claim 2); wherein there is a particular order to the fusion protein (claims 23, 28).  The claims are also drawn to cells containing the same, systems and methods of editing DNA utilizing the fusion proteins.  
Therefore, the scope of the claims in their broadest do not differ at all, merely the wording does; e.g. an RNA-guided endonuclease that introduces a single-stranded DNA cut is known in the art as a nickase; a DNA polymerases that introduce mutations into the synthesized DNA are known as error-prone. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s Remark and Examiner’s Rebuttal:
	Applicant’s request the rejection of record under non-statutory double patenting over co-pending application 16/641,950 to be held in abeyance until such time as patentable subject matter has been identified in the instant application. 
	Said request is acknowledged.  The rejection is maintained.

New Rejection – Necessitated by Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 85, 88-94, 115-119 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (WO 2018/16562 – cited on IDS 11/10/2021; with an effectively filed date of 10 March 2017) in view of Liu & Gaudelli (US 2018/0073012 – cited herein).
Liu et al. teach:
[0001] Targeted editing of nucleic acid sequences, for example, the targeted cleavage or the targeted introduction of a specific modification into genomic DNA, is a highly promising approach for the study of gene function and also has the potential to provide new therapies for human genetic diseases. Since many genetic diseases in principle can be treated by affecting a specific nucleotide change at a specific location in the genome (for example, a C to G or a G to C change in a specific codon of a gene associated with a disease), the development of a programmable way to achieve such precise gene editing represents both a powerful new research tool, as well as a potential new approach to gene editing-based therapeutics. 

Regarding claims 85, 90-92, a fusion protein comprising an RNA-guided endonuclease that is a nickase and is selected from endonucleases such as: Cas9, Cpf1 (Cas12, e.g. type V), C2c2 (e.g. Cas13, type VI), a cytidine deaminase and further comprising a DNA polymerase (See paragraphs 0063-0064, 0069, 0071; claims1, 21-27 and claims from which they depend, 40-41; 98, 105). It is noted, the claim is open and comprising and additional sequences/domains are thus permitted.
Regarding claims 88-89 and 115, the DNA polymerase is for example a DNA polymerase beta, lamda, eta, mu, iota, kappa, alpha, delta, gamma and nu (See paragraph (See paragraphs 0042-0052 and Figures 41-47, claims 78-110), which are error prone DNA polymerases that introduce mutations into the target DNA inherently at a rate from 10-3 to 10-8 mutations per replication event.  
Regarding claim 93, said fusion protein comprises a linker sequence (See paragraph 0065, 00231-00233).
Regarding claim 94, said fusion protein comprises a nuclease localization signal (NLS) – See paragraph 0070.
Regarding claim 116, the order of the fusion protein is endonuclease domain followed by the DNA polymerase (See claim 30).  It is noted, the claim is open and comprising and additional sequences/domains are thus permitted.
Regarding claim 117, the order of the fusion protein is endonuclease domain followed by the DNA polymerase which is interspersed with linker sequences (See claim 30, 33).
Regarding claims 118-119, the order of the fusion protein is endonuclease domain followed by the DNA polymerase which is interspersed with linker sequences (See claim 30, 33) and nuclease localization signals fused to the N-terminus of the construct with linkers optionally interspersed between domains (See paragraph 00231-00233).  
Liu et al., however, do not teach wherein the base editor comprises any other deaminase other than cytidine deaminase.
Liu and Gaudelli expand on the teachings of Liu et al. above and teach:
[0001] Targeted editing of nucleic acid sequences, for example, the targeted cleavage or the targeted introduction of a specific modification into genomic DNA, is a highly promising approach for the study of gene function and also has the potential to provide new therapies for human genetic diseases. Since many genetic diseases in principle can be treated by effecting a specific nucleotide change at a specific location in the genome (for example, an A to G or a T to C change in a specific codon of a gene associated with a disease), the development of a programmable way to achieve such precise gene editing represents both a powerful new research tool, as well as a potential new approach to gene editing-based therapeutics. 

Liu and Gaudelli and further teach that up until now, there has been no known way to modify correct an A to G or T to C change in DNA.  This is because, adenosine deaminases naturally edit RNA rather than DNA.  Thus, they teach modified adenosine deaminases that are capable of editing DNA and can be utilized to modify DNA thereby expanding the base editing possibilities and potential beyond just cytidine deaminases (“It should be appreciated that there were no known adenosine deaminases capable of deaminating deoxyadenosine in DNA before the present invention. Other aspects of the disclosure provide fusion proteins that comprise an adenosine deaminase (e.g., an adenosine deaminase that deaminates deoxyadenosine in DNA as described herein) and a domain (e.g., a Cas9 or a Cpf1 protein) capable of binding to a specific nucleotide sequence.” – paragraph 0235).  They teach compositions, kits, and methods of modifying a polynucleotide (e.g., DNA) using an adenosine deaminase and a nucleic acid programmable DNA binding protein (e.g., Cas9), wherein said nucleic acid programmable DNA binding protein can either be dead or a nickase (See paragraphs 0002-0004) for nucleobase editing fusion proteins which catalyze hydrolytic deamination of adenosine (forming inosine, which base pairs like guanine (G)) in the context of DNA (paragraph 0002).
	They teach an RNA-guided endonuclease is either catalytically inactive or is a nickase and is selected from endonucleases such as: Cas9, Cpf1 (Cas12, e.g. type V), C2C1, C2c2, C2c3 (e.g. Cas13’s, type VI), CasX, CasY, and adenosine deaminase capable editing DNA (See claim 307-310).  Said fusion protein further comprises linkers and inhibitors of base repair, for example, a uracil glycosylase inhibitor (UGI) or catalytically inactive inosine-specific nuclease (dISN) (paragraph 0009, 0202, 0205 and 0236). 
Therefore it would have been obvious to of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the DNA editing adenosine deaminase of Liu & Gaudelli for the cytidine deaminase in the nCas9-deaminase-UGI-DNA polymerase of Liu et al. because Liu & Gaudelli expand on the principles of base editing of DNA of Liu et al. by creating an adenosine deaminase capable of editing DNA (rather than RNA, its natural substrate).  One skilled in the art would be motivated to make such a substitution because this would create a base editor capable of editing A, T, C, G or U (See paragraph 0202 of Liu & Gaudelli), rather than just being limited to those bases edited by cytidine deaminases.  This would be motivation in and of itself for skilled in the art wishing to treat specific diseases caused by single nucleotide base substitutions, for example, which is the aim of both Liu et al. (See paragraphs 0239 and 0246) and Liu & Gaudelli (See paragraph 0235, 0351, Tables 1 and 2) with their base editing fusion proteins.  One skilled in the art would have a reasonable expectation of success in substituting the cytidine deaminase of Liu et al. with the adenosine deaminase of Liu & Gaudelli because Liu & Gaudelli are merely expanding on the base editors of Liu et al. and thus they utilize the same fusion protein constructs, proteins, enzymes, nucleases etc. with the exception of the deaminases.  However, as noted by Liu & Gaudelli: “It should be appreciated that there were no known adenosine deaminases capable of deaminating deoxyadenosine in DNA before the present invention.”  (In paragraph 0235).  Thus, there would be a reasonable expectation that the simple deaminase substitution in the fusion protein would be successful because both teach successful fusion proteins made essentially of the same protein components.  
As such, the references when combined render the instant claims as prima facie obvious.

Reference of Interest – Not Relied Upon
The reference of Church et al. (WO 2016/028843 – cited previously) teaches a method of utilizing nCas9 to nick targeted double stranded DNA and then adding a DNA polymerase such as error prone Phi29 polymerase to synthesize a new DNA strand from the target sequence where the nick is initiated.  They, do not however, teach wherein the nCas9 and Phi29 polymerase are in a fusion protein.

Conclusion
No claim is allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        14 October 2022